IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45311

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 428
                                                )
       Plaintiff-Respondent,                    )   Filed: April 19, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
RYAN ANTHONY RASULO,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and sentences of a unified term of twenty years, with a
       minimum period of confinement of ten years, for trafficking in heroin; a
       concurrent determinate term of five years for aggravated assault; and a concurrent
       determinate term of five years for unlawful possession of a firearm, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Ryan Anthony Rasulo pled guilty to trafficking in heroin, I.C. § 37-2732B(a)(6);
aggravated assault, I.C. §§ 18-901(b) and 18-905(a); and unlawful possession of a firearm,
I.C. § 18-3116. In exchange for his guilty pleas, additional charges were dismissed including an
allegation that he was a persistent violator. The district court sentenced Rasulo to a unified term
of twenty years, with a minimum period of confinement of ten years, for trafficking in heroin; a



                                                1
concurrent determinate term of five years for aggravated assault; and a concurrent determinate
term of five years for unlawful possession of a firearm. Rasulo appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rasulo’s judgment of conviction and sentences are affirmed.




                                                   2